Title: To George Washington from Anonymous, August 1780
From: Anonymous
To: Washington, George


                        
                            
                                August 1780
                            
                        
                        As to the Navil Strengtht within the hook thare is the gard Ship within the one Sixty fore it is Reported
                            that the renown is Sumware A Bout hel gate the Bland frigate Lyes in the  as to the fort at Brooklin I am told it is Near finnisht that it Is Mounted with havy Cannon and a larg Bumproof Making in it arrivals thare has
                            Bin None lately they lay thare has Bin two fals imBarcations or motion to imBark which is not dun the army is Stil on long
                            Island and have all the flat Bots With them. 
                    